By the Court

McDonald, J.
delivering the opinion.
At each .Term of the Court at which the plaintiff in error demanded a trial, he was put on his trial, but the Court each time dismissed the jury, before the finding of a verdict, and ordered a mistrial. The record does not disclose any cause for ordering a mistrial at either Term of the Court. This Court has held that the Court may, ordinarily, at its discretion, direct a mistrial. A case in which the defendant has a statutory right to a trial, however, forms an exception. In that case the consent of the defendant must be had, or the mistrial must be the effect of inevitable accident; such as the death *669or sickness, df the Judge or one or more of the jury, &c., &c.
The provision of the statute was intended to secure to defendants a speedy trial, and confers on them a right whicii the Court can neither control nor withhold.
Judgment reversed.